848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Richard LUTTRELL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-6112.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its memorandum opinion entered on September 1, 1987.  The district court was within its discretion in dismissing this motion filed under 28 U.S.C. Sec. 2255 insofar as petitioner's grounds have been rejected in earlier proceedings.   See Lonberger v. Marshall, 808 F.2d 1169 (6th Cir.1987);  Saylor v. Overberg, 608 F.2d 670 (6th Cir.1979) (order);  Moody v. United States, 580 F.2d 238 (6th Cir.1978) (per curiam).  Further, the district court was within its discretion in refusing to consider grounds not previously considered due to the lengthy delay in bringing them before the court.  See Owens v. United States, 660 F.2d 696 (6th Cir.1981) (per curiam);  Malone v. United States, 299 F.2d 254 (6th Cir.), cert. denied, 371 U.S. 863 (1962).


4
Therefore, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation